 

( ke (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
yg. DISTRI, COU for the
STERR UD Eastern District of Wisconsin

  

 

Ne SEP-7 A @& 55

 

 

 

cere ctincy
Plaintiff ) 3. MARSHA
STEPHEN. D DRE ) Civil Action No. 18-CV-1099 4. IK FF, ‘i
ROPOULOS, et al )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: KENYATTA SOBEASR CLINCY
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

] have received your request to waive service of a summons in this action along with a copy othe eeomplain,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you. ~

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 10 ! 1G: laaiz , the date when this request was sent (or 90 days if it was sent outside the_
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: // / 14{ 202 Seo

Signature of the attorney or unrepresented party

Gust Petropoulos Na@ome EE. Gehlina

Printed name of party waiving service of summons Printed n
200 & wells Street, Suite YOO
_Milnlautee wl 632020

Address

 

Nagebli C milwaukee. 4ov

E-mail address

(414) 286-262 |

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons
Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United States will
be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no jurisdiction
over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a summons or of
service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file a copy
with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

Case 2:18-cv-01093-JPS Filed 11/26/18 Page 1of2 Document 20
 

PROCESS RECEIPT AND RETURN

US. Dep artment of Justice See Instructions for “Service of Process by the U.S. Marshal”

 

 

 

 

 

 

 

United States Marshals Service on the reverse of this form.
Ie aes
PLAINTIFF ile Sep COURT CASE NUMBER
KENYATTA SOBEASR CLINCY PSEP-7 A 9 O§ 18-CVv-1093
DEFENDANT _ TYPE OF PROCESS
PETROPOULOS, et al be, “rat bea} ANSHAL Notice, Waiver, Order, Complaint
Peal Ef A
SERVE NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DES oe f OFKOPERTY TO SEIZE OR CONDEMN
Gust Petropoulos
=
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
AT

 

Detective, Milwaukee Police Department, 3" District

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: Number of process to be
served with this Form - 285

 

r
Kenyatta Sobeasr Clincy

 

 

163887 Number of parties to be
Kettle Moraine Correctional Institution served in this case

Inmate Mail/Parcels

PO Box 282 Check for service on U.S.A.

Plymouth, WI 53073-0282
L

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone Numbers, and
Estimated Times Available For Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: TELEPHONE NUMBER DATE
& PLAINTIFF
O DEFENDANT
KENYATTA SOBEASR CLINCY ~ 8/31/2018
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY —- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Process of Origin | to Serve

(Sign only first USM 285 if more

than one USM 285 is submitted) } No. SI No. 59 Al Lith 4 UMetnro O°Ve lPAUS,

 

 

 

 

 

 

 

I hereby certify and return that I O have personally served, 0 have legal evidence of service, 0 have executed as shown in “Remarks”, the process described on the individual,
company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

 

O I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

 

Name and title of individual served (jf not shown above) A person of suitable age and discretion
O then residing in the defendant’s usual
place of abode.
Address (complete only if different than shown above) Date of Service Time am
pm

 

Signature of U.S. Marshal or Deputy

 

 

 

Service Fee Total Mileage Charges Forwarding Fee | Total Charges Advance Amount owed to U.S. Marshal or Amount of Refund
(Including endeavors) Deposits
O O Hg.co | H9.00 b 49.00 oa

 

 

 

 

 

 

 

REMARKS: Qo ember BAS—~ motled to A
I October 2a\S'- packet returned to sender; A is retired; no longer with MPO

19 Cctoby,_ ace — Pre: -Moiled te heme address

23 Novembe acl8— Waiver of Service received by USMS FORM-USM-285 (Rev. 12/15/80)
1. CLERK OF THE COURT 2. USMS RECORD 3. NOTICE OF SERVICE 4. ACKNOWLEDGMENT OF RECEIPT
Case 2:18-cv-01093-JPS Filed 11/26/18 Page 2 of2 Document 20
